UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6527


TIMOTHY TYRONE GARVIN,

                  Plaintiff – Appellant,

             v.

KIRK L. OWEN, Detective; MIKE GRABOWSKI, Officer; BRYAN
GRISWOLD, Officer; CHUCK CAIN, Investigator; TRUXTON UMSTED,
Officer; CHRISTOPHER HAMMELL, Officer; PETE FROMMER, Chief;
MICHAEL E. HUNT, Sheriff, in their individual, collective,
and official capacities while acting within the scope of
their employment and acting under color of state law; AIKEN
COUNTY; AIKEN CITY,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Henry M. Herlong, Jr., Senior
District Judge. (2:09-cv-00202-HMH-RSC)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Tyrone Garvin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy   Tyrone    Garvin       seeks      to   appeal       the     district

court’s   order    accepting      the   recommendation              of   the   magistrate

judge and dismissing his claim of false imprisonment, and the

court’s   subsequent      order    accepting        the     recommendation           of   the

magistrate     judge    and    dismissing       his    complaint         as    to    certain

defendants,     denying   his     motion       to   alter      or    amend     a    previous

order, and denying his motion to amend his complaint.                                     This

court   may    exercise       jurisdiction      only      over      final      orders,     28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                             The orders

Garvin seeks to appeal are neither final orders nor appealable

interlocutory or collateral orders.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                   DISMISSED




                                           2